      Case 1:20-cv-03083-GBD-BCM Document 54 Filed 04/19/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                             4/19/2021
VANDYKE JOHNSON,
               Plaintiff,                        20-CV-3083 (GBD) (BCM)
        -against-
                                                 ORDER
CITY OF NEW YORK, et al.,
               Defendants.

BARBARA MOSES, United States Magistrate Judge.

        The publicly accessible audio line (available to nonparties, including members of the

public) for the remote conference on April 21, 2021, at 10:00 a.m., which will be held via

Microsoft Teams (see Dkt. No. 52), has been modified. Nonparties may telephonically attend the

conference by dialing (917) 933-2166 and entering the access code 134552161#. Nonparties

must observe the same decorum as they would at an in-person conference, and must mute their

telephone lines throughout the proceeding. Chambers will email the videoconferencing link to

the parties.

        The Clerk of Court is respectfully directed to mail a copy of this Order to plaintiff

Vandyke Johnson.

Dated: New York, New York
       April 19, 2021

                                              SO ORDERED.



                                              _______________________________
                                              BARBARA MOSES
                                              United States Magistrate Judge
